DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kinsley (US Publication No. 2019/0067245) in view of Rubin et al. (US Patent No. 10,535,608).
Regarding claim 1, Kinsley discloses a package substrate, comprising:
a first cavity (132) in a top surface (137b)
a plurality of first conductive pads on a first surface of the first cavity (paragraph 15)
a second cavity (132) in a bottom surface (112a)
the first surface (137b) is above the second surface (112a)
a third cavity (115) in the first cavity (132) and the second cavity (132), wherein the third cavity vertically extends from the top surface to the bottom surface (Figure 1A)
Kinsley does not disclose a plurality of second conductive pads on a second surface of the second cavity.  However, Rubin discloses conductive pads (170) on a second surface of a second cavity (Figure 1).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the connections of Kinsley to include conductive pads on each surface, as taught by Rubin, since it can improve high density connections (paragraph 5).
Regarding claim 2, Kinsley discloses the first cavity has a width that is greater than a width of the first surface of the first cavity (Figure 1A).
Regarding claim 3, Kinsley discloses the second cavity has a width that is greater than a width of the second surface of the second cavity (Figure 1A).
Regarding claim 4, Kinsley discloses the third cavity (115) overlaps a first portion of the first cavity (132) and a second portion of the second cavity (132).
Regarding claim 5, Kinsley discloses the third cavity (115) has a width (C) that is less than the width of the first cavity (P) and the width of the second cavity (P).
Regarding claim 6, Kinsley discloses the width of the third cavity is substantially equal to the first portion of the first cavity and the second portion of the second cavity (Figure 1A).
Regarding claim 7, Rubin discloses a plurality of conductive lines coupled to the plurality of first and second conductive pads; and a plurality of third conductive pads on the bottom surface, wherein the plurality of third conductive pads are conductively coupled to the plurality of conductive lines (Figure 1A).
Regarding claim 8, Kinsley discloses:
a first die (130) in the first cavity, wherein the first die has a plurality of first solder balls, and wherein the plurality of first conductive pads of the first cavity are directly coupled to a first portion of the plurality of first solder balls; a second die (120) in the second cavity, wherein the second die has a plurality of second solder balls, and wherein the plurality of second conductive pads of the second cavity are directly coupled to a first portion of the plurality of second solder balls; and Rubin discloses a plurality of interconnects in the third cavity, wherein the plurality of interconnects directly couples a second portion (210) of the plurality of first solder balls (212) of the first die to a second portion of the plurality of second solder balls of the second die (Figure 2).
Regarding claim 9, Rubin discloses the plurality of interconnects vertically extend from the bottom surface to the top surface, and wherein the plurality of interconnects vertically extend from a bottom surface of the second die to a bottom surface of the first die (Figure 2).
Regarding claim 10, Kinsley discloses a semiconductor package, comprising:
a package substrate (100) on a substrate, wherein the package substrate is conductively coupled to the substrate with a plurality of third solder balls (116)
a plurality of cavities (D1/D2/D3) in the package substrate, wherein the plurality of cavities include a first cavity (132), a second cavity (132), and a third cavity (115), wherein the first cavity is in a top surface of the package substrate, wherein the second cavity is in the bottom surface of the package substrate, wherein the third cavity is in the first cavity and second cavities, and wherein the third cavity vertically extends from the top surface to the bottom surface (Figure 1A)
a first die (130) in the first cavity of the package substrate
a second die (120) in the second cavity of the package substrate
a plurality of interconnects (140) in the third cavity of the package substrate, wherein the plurality of interconnects directly couples the first die (130) to the second die (120) within the package substrate, and 
Kinsley does not disclose wherein the plurality of interconnects vertically extend in the third cavity from the bottom surface to the top surface of the package substrate.  However, Rubin discloses conductive pads (170) vertically stacked with solder balls (Figure 1).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the connections of Kinsley to include conductive pads on each surface, as taught by Rubin, since it can improve high density connections (paragraph 5).
Regarding claim 11, Rubin discloses a first thermal device (150/162) over a top surface of the first die and the top surface of the package substrate; and a second thermal device (160) over a top surface of the second die and the bottom surface of the package substrate, wherein the second die has a thickness that is less than or equal to a thickness defined from the bottom surface of the package substrate to a top surface of the substrate (Figure 1).
Regarding claim 12, Rubin discloses the package substrate has a plurality of first conductive pads (170) on a first surface of the first cavity, wherein the package substrate has a plurality of second conductive pads (180) on a second surface of the second cavity, wherein the first surface of the first cavity is above the second surface of the second cavity, wherein the package substrate has a plurality of conductive lines (122/134) coupled to the plurality of first and second conductive pads, wherein the package substrate has a plurality of third conductive pads (182) on the bottom surface, wherein the plurality of third conductive pads are conductively coupled to the plurality of conductive lines, and wherein the plurality of third solder balls conductively couple the plurality of third conductive pads (112) of the package substrate to the top surface of the substrate (Figure 1).
Regarding claim 13, Kinsley discloses the top surface of the first die is substantially coplanar to the top surface of the package substrate, and wherein the top surface of the second die is substantially coplanar to the bottom surface of the package substrate (Figure 1A).
Regarding claim 14, Kinsley discloses the top surface of the first die is above the top surface of the package substrate, or wherein the top surface of the second die is above the bottom surface of the package substrate (Figure 1).
Regarding claim 15, Kinsley discloses the first die (130) has a plurality of first solder balls (132), and wherein the plurality of first conductive pads of the first cavity are directly coupled to a first portion of the plurality of first solder balls (Figure 1; paragraph 15).
Regarding claim 16, Rubin discloses the second die (130) has a plurality of second solder balls (180), wherein the plurality of second conductive pads (116) of the second cavity are directly coupled to a first portion of the plurality of second solder balls, wherein the plurality of interconnects vertically extend from a bottom surface of the second die to a bottom surface of the first die (142), and wherein the third cavity of the package substrate has the plurality of interconnects to directly couple a second portion of the plurality of first solder balls of the first die to a second portion of the plurality of second solder balls of the second die (Figure 1).
Regarding claim 17, Kinsley discloses the first cavity has a width that is greater than a width of the first surface of the first cavity, wherein the second cavity has a width that is greater than a width of the second surface of the second cavity, and wherein the third cavity overlaps a first portion of the first cavity and a second portion of the second cavity (Figure 1).
Regarding claim 18, Rubin discloses 18. The semiconductor package of claim 17, wherein the third cavity has a width that is less than the width of the first cavity and the width of the second cavity, and wherein the width of the third cavity is substantially equal to the first portion of the first cavity and the second portion of the second cavity (Figure 1A).
Regarding claim 19, Kinsley discloses a semiconductor package, comprising:
an interposer (100) on a substrate, wherein the interposer has a plurality of through silicon vias (TSVs) and a cavity (paragraph 25)
a package substrate (112) on the interposer, wherein the plurality of TSVs conductively couple the package substrate to the substrate
a plurality of cavities in the package substrate, wherein the plurality of cavities include a first cavity (132), a second cavity (132), and a third cavity (115), wherein the first cavity is in a top surface of the package substrate, wherein the second cavity is in the bottom surface of the package substrate, wherein the third cavity is in the first cavity and second cavities, and wherein the third cavity vertically extends from the top surface to the bottom surface (Figure 1A)
a first die (120) in the first cavity of the package substrate
a second die (130) in the second cavity of the package substrate
a plurality of interconnects (140) in the third cavity of the package substrate, wherein the plurality of interconnects directly couples the first die to the second die within the package substrate, and wherein the plurality of interconnects vertically extend in the third cavity (D3/115) from the bottom surface to the top surface of the package substrate
Kinsley does not disclose a first thermal device over a top surface of the first die and the top surface of the package substrate and a second thermal device over a top surface of the second die and the bottom surface of the package substrate, wherein the second thermal device vertically extends through the cavity of the interposer.  However, Rubin discloses first (150/162) and second (160) thermal devices extending through a cavity (118) of the interposer (110).  It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to have modified the package of Kinsley to include the thermal devices of Rubin to dissipate thermal energy and cool the IC dies, which improves performance (paragraph 30).
Regarding claim 20, Rubin discloses the package substrate has a plurality of first conductive pads (170) on a first surface of the first cavity, wherein the package substrate has a plurality of second conductive pads (116) on a second surface of the second cavity, wherein the first surface of the first cavity is above the second surface of the second cavity, wherein the package substrate has a plurality of conductive lines (114/122) coupled to the plurality of first and second conductive pads, wherein the package substrate has a plurality of third conductive pads (180) on the bottom surface, wherein the plurality of third conductive pads are conductively coupled to the plurality of conductive lines (114), and wherein the plurality of third solder balls conductively couple the plurality of third conductive pads of the package substrate to the top surface of the substrate (Figure 1).
Regarding claim 21, Kinsley discloses the top surface of the first die is substantially coplanar to the top surface of the package substrate, and wherein the top surface of the second die is substantially coplanar to the bottom surface of the package substrate (Figure 1).
Regarding claim 22, Kinsley discloses the top surface of the first die (130) is above the top surface of the package substrate (100), or wherein the top surface of the second die is above the bottom surface of the package substrate.
Regarding claim 23, Rubin discloses the first die has a plurality of first solder balls (170), wherein the plurality of first conductive pads of the first cavity are directly coupled to a first portion of the plurality of first solder balls, wherein the package substrate is conductively coupled to the interposer (110) with a plurality of third solder balls, wherein the interposer is conductively coupled to the substrate with a plurality of fourth solder balls, and wherein the plurality of TSVs (114) of the interposer conductively couples the plurality of third solder balls to the plurality of fourth solder balls (Figure 1).
Regarding claim 24, Rubin discloses the second die (120) has a plurality of second solder balls (180), wherein the plurality of second conductive pads (116) of the second cavity are directly coupled to a first portion of the plurality of second solder balls, wherein the plurality of interconnects (124) vertically extend from a bottom surface of the second die (120) to a bottom surface of the first die, and wherein the third cavity of the package substrate has the plurality of interconnects to directly couple a second portion of the plurality of first solder balls of the first die to a second portion of the plurality of second solder balls of the second die (Figure 1).
Regarding claim 25, Kinsley discloses the first cavity has a width that is greater than a width of the first surface of the first cavity, wherein the second cavity has a width that is greater than a width of the second surface of the second cavity, wherein the third cavity overlaps a first portion of the first cavity and a second portion of the second cavity, wherein the third cavity has a width that is less than the width of the first cavity and the width of the second cavity, and wherein the width of the third cavity is substantially equal to the first portion of the first cavity and the second portion of the second cavity (Figure 1A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Elsherbini et al. (US Publication No. 2020/0227401) discloses multiple dies with three cavities and solder balls and contact pads (Figure 1).  Ha et al. (US Publication No. 2006/0081967) discloses multiple cavities for embedding dies efficiently (Figure 2B).  Meyers et al. (US Publication No. 2020/0212012) discloses three cavities attaching multiple offset dies (Figure 22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      11/10/2022               Examiner, Art Unit 2897